Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 02/18/2021. Applicant’s argument, filed on 02/18/2021 has been entered and carefully considered. Claims 1, 3, 4, 6--16 are pending.

The 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, rejection is withdrawn based on the arguments/claim amendments submitted on 04/24/2019.

Claims are amended regarding 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The application claims priority to a 371 application filed on 10/02/2017 claiming priority to PCT/JP2016/059550 filed on 03/25/2016. It has a foreign priority date 04/09/2015 for application JAPAN 2015-079679.

		
Response to Arguments

Applicant's arguments in the 02/18/2021 Remarks have been fully considered but they are not persuasive because of the following:

(MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” Shinichi teaches, [0020], subframe which is between consecutive frames, [0026], it is obvious to the ordinary skill in the art that n could be more than 4, also, [0016], the time could be different and chosen in a certain way, e.g., Hsu et al., US 20050057473 A1, [0034], multiple sub-frame, Ouchi et al, US 20020093468 A1, [0003], four sub-frame).
Therefore, the rejection is maintained.

	

		
Examiner’s Note

Claims 1, 3-4, 6-13 refer to "An imaging device”, Claim 14 refer to " An imaging method”, Claim 15 refer to "An electronic apparatus”, Claim 16 refers to " An onboard electronic apparatus”. Claims 14-16 are similarly rejected in light of rejection of claims 1, 3-4, 6-13, any obvious combination of the rejection of claims 1, 3-4, 6-13, or the differences are obvious to the ordinary skill in the art.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3, 4, 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawarada (US 20060152598 A1) in view of Rabyking (US 20170201669 A1) further in view of Shinichi (JP 2011234318 A). Machine level translation of Shinichi used for the rejection.

	Regarding claim 1, Kawarada discloses an imaging device comprising (Abstract): an image sensing device configured to generate an image of an object by focusing light coming therefrom (Fig. 8, element S803, S807); and imaging control circuitry configured to change a capture interval between multiple images generated by the image sensing device in a period (Fig. 8, element S500, [0065]).
	Kawarada discloses all the elements of claim 1 but Kawarada does not appear to explicitly disclose in the cited section to provide unequal capture intervals between multiple images.
	However, Rabyking from the same or similar endeavor teaches to provide unequal capture intervals between multiple images ([0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawarada to incorporate the teachings of Rabyking to reduce human-perceivable flicker (Rabyking, Abstract). Similar reasoning of modification can be applied/extended to the other related claims.
	Kawarada in view of Rabyking further in view of Shinichi discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section to control capture interval between start times of capturing successive images during a single-frame period to provide capture intervals between multiple images generated by the image sensing device in a single-frame period.
	However, Shinichi from the same or similar endeavor teaches to control capture interval between start times of capturing successive images during a single-frame period to provide capture intervals between multiple images generated by the image sensing device in a single-frame period ([0009]-[0012], imaging plurality of times and different exposure times, it is obvious to the ordinary skill in the art that the capture intervals are different for each images, execution time differs between consecutive frames); wherein the images captured during the single-frame period include at least four images (Shinichi, [0016]-[0017], [0026], n could be any number, in view of Kawarada, [0077], Rabyking, [0057], it is obvious to the ordinary skill in the art), with increasing capture intervals between start times of successive images of the at least four images within the single-frame period (Shinichi, [0016]-[0017], [0021]-[0026], n could be any number, in view of Kawarada, [0077], Rabyking, [0057], it is obvious to the ordinary skill in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawarada in view of Rabyking to incorporate the teachings of Shinichi to produce high quality moving images (Shinichi, Abstract). Similar reasoning of modification can be applied/extended to the other related claims.

	Regarding claim 2, (Canceled).

	Regarding claim 3, Kawarada in view of Rabyking further in view of Shinichi discloses the imaging device according to claim 2, wherein the imaging control section is configured to gradually change the capture interval between the images generated in the single-frame period (Kawarada, [0077], Rabyking, [0026], [0057], it is obvious to the ordinary skill in the art).

	Regarding claim 4, Kawarada in view of Rabyking further in view of Shinichi discloses the imaging device according to claim 3, wherein the imaging control section is configured to gradually increase the capture interval between the images generated in the single-frame period (Kawarada, [0077], Rabyking, [0026], [0057], it is obvious to the ordinary skill in the art).

	Regarding claim 5, (Canceled).

	Regarding claim 6, Kawarada in view of Rabyking further in view of Shinichi discloses the imaging device according to claim 3, wherein the capture interval between the images corresponds to a blinking interval of a frequency band ranging from 50 to 600 Hz (Kawarada, [0077], Rabyking, [0055], [0057], it is obvious to the ordinary skill in the art).

	Regarding claim 7, Kawarada in view of Rabyking further in view of Shinichi discloses the imaging device according to claim 3, wherein the capture interval between the images corresponds to the blinking interval of a frequency band ranging from 50 to 300 Hz (Kawarada, [0077], Rabyking, [0055], [0057], it is obvious to the ordinary skill in the art).

	Regarding claim 8, Kawarada in view of Rabyking further in view of Shinichi discloses the imaging device according to claim 3, wherein the capture interval between the images corresponds to the blinking interval of a frequency band ranging from 50 to 120 Hz (Kawarada, [0077], Rabyking, [0055], [0057], it is obvious to the ordinary skill in the art).

	Regarding claim 9, Kawarada in view of Rabyking further in view of Shinichi discloses the imaging device according to claim 2, wherein the imaging control section is configured to provide the same pattern of the capture intervals between the images for each frame (Kawarada, [0077], Rabyking, [0055], [0057], it is obvious to the ordinary skill in the art, assuming same intervals, Liu et al., US 20150195487 A1, [0058]).

	Regarding claim 10, Kawarada in view of Rabyking further in view of Shinichi discloses the imaging device according to claim 2, further comprising: an image blending section configured to blend the images generated by the imaging section (Kawarada, [0077], Rabyking, [0055], [0057], it is obvious to the ordinary skill in the art, e.g., Tsunekawa et al., US 20110063473 A1, [0020]).

	Regarding claim 11, Kawarada in view of Rabyking further in view of Shinichi discloses the imaging device according to claim 10, wherein the image blending section is configured to blend the images generated by the imaging section using a predetermined weight (Kawarada, [0077], Rabyking, [0055], [0057], it is obvious to the ordinary skill in the art, e.g., Tsunekawa et al., US 20110063473 A1, [0020]).

Regarding claim 12, Kawarada in view of Rabyking further in view of Shinichi discloses the imaging device according to claim 11, wherein the imaging control section is configured to change a frame rate in accordance with light and darkness, and the image blending section is configured to blend the images generated by the imaging section using a weight reflecting the frame rate changed by the imaging control section (Kawarada, [0077], Rabyking, [0012], frame rate and light intensity, [0055], [0057], it is obvious to the ordinary skill in the art, e.g., Tsunekawa et al., US 20110063473 A1, [0020]).

	Regarding claim 13, Kawarada in view of Rabyking further in view of Shinichi discloses the imaging device according to claim 12, wherein the imaging control section is configured to lower the frame rate in accordance with darkness, and the image blending section is configured to blend the images generated by the imaging section using a weight reflecting the frame rate changed by the imaging control section (Kawarada, [0077], Rabyking, [0012], frame rate and light intensity, [0055], [0057], it is obvious to the ordinary skill in the art, e.g., Tsunekawa et al., US 20110063473 A1, [0020]).

Regarding claim 14-16, See Examiner’s Note.

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487